SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-26965 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Commerce Bancorp, Inc. 401(K) Retirement Plan B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: Commerce Bancorp, Inc. 1701 Route 70 East Cherry Hill, NJ 08034-5400 (856) 751-9000 Commerce Bancorp, Inc. 401(k) Retirement Plan Financial Statements and Supplemental Schedule Years ended December31, 2006 and 2005 with Report of Independent Registered Public Accounting Firm Commerce Bancorp, Inc. 401(k) Retirement Plan Financial Statements and Supplemental Schedule Years ended December31, 2006 and 2005 Contents Report of Independent Registered Public Accounting Firm 1 Audited Financial Statements Statements of Assets Available for Benefits 2 Statements of Changes in Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedule Schedule H, Line 4i— Schedule of Assets (Held at End of Year) 10 Report of Independent Registered Public Accounting Firm Compensation Committee of the Board of Directors of Commerce Bancorp, Inc. We have audited the accompanying statements of assets available for benefits of the Commerce Bancorp, Inc. 401(k) Retirement Plan as of December 31, 2006 and 2005, and the related statements of changes in assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.We were not engaged to perform an audit of the Plan’s internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the assets available for benefits of the Plan at December 31, 2006 and 2005, and the changes in its assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the financial statements taken as a whole.The accompanying supplemental schedule of assets (held at end of year) as of December 31, 2006, is presented for purposes of additional analysis and is not a required part of the financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in our audits of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the financial statements taken as a whole. /s/ Ernst & Young, LLP Philadelphia, Pennsylvania June 28, 2007 1 Commerce Bancorp, Inc. 401(k) Retirement Plan Statements of Assets Available for Benefits December31 2006 2005 Assets Investments, at fair value $ 235,637,127 $ 212,861,407 Employer contributions receivable 1,012,438 1,499,461 Assets available for benefits at fair value $ 236,649,565 $ 214,360,868 Adjustment from fair value to contract value for investments with fully benefit responsive investment contracts 231,832 208,247 Assets available for benefits $ 236,881,397 $ 214,569,115 See accompanying notes. 2 Commerce Bancorp, Inc. 401(k) Retirement Plan Statements of Changes in Assets Available for Benefits Year ended December31 2006 2005 Additions: Contributions: Participant $ 18,834,819 $ 15,462,202 Employer match 4,473,854 5,699,784 Rollovers and transfers in from other plans 4,117,905 2,740,344 Total contributions 27,426,578 23,902,330 Investment income: Net appreciation in fair value of investments 9,840,538 10,505,757 Interest and dividends 5,180,408 3,440,722 Total investment income 15,020,946 13,946,479 Total additions 42,447,524 37,848,809 Deductions: Benefits paid directly to participants 20,083,996 19,918,658 Other 51,246 (5,092 ) Total deductions 20,135,242 19,913,566 Net increase in assets available for benefits 22,312,282 17,935,243 Assets available for benefits: Beginning of year 214,569,115 196,633,872 End of year $ 236,881,397 $ 214,569,115 See accompanying notes. 3 Commerce Bancorp, Inc. 401(k) Retirement Plan Notes to Financial Statements December31, 2006 1. Description of Plan The following description of the Commerce Bancorp, Inc. 401(k) Retirement Plan (the Plan) provides only general information. Participants should refer to the Plandocument for a more complete description of the Plan’s provisions. General The Plan, established April1, 1997, is a defined contribution plan covering all eligible employees of Commerce Bancorp, Inc. (the Company) who have at least six months of service and are age 21 or older. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). Effective January1, 2002, the Commerce Bancorp, Inc. Employee Stock Ownership Plan (ESOP) was merged with and into the Commerce Bancorp, Inc. 401(k) Retirement Plan to allow for greater administrative efficiencies. The net assets of the former ESOP are nonparticipant-directed and are maintained in a separate account (the ESOP Account) for each participant in accordance with the Plan. In December 2005, the Company acquired Palm Beach County Bank based in West Palm Beach, Florida.In February 2006, the Company completed the acquisition of eMoney Advisors, Inc.As a result, approximately $2.1 million in assets were transferred into the Plan during 2006 for these acquisitions. Contributions Each year, participants may contribute pretax annual compensation as defined in the Plan up to maximum IRS limitations. Participants may also contribute amounts representing distributions from other qualified retirement plans. The Company may, but is not obligated to, contribute a matching contribution for the plan year as determined by the board of directors. In 2006 and 2005, the Company provided a matching contribution equal to the employee contribution up to a maximum of 2.5% of the employee’s salary. Contributions are subject to certain limitations. Participants may direct employer and employee contributions in any of various fund options offered by the Plan or they may elect to open accounts that allow self-directed investments. 4 Commerce Bancorp, Inc. 401(k) Retirement Plan Notes to Financial Statements 1.Description of Plan (continued) Participant Accounts Each participant’s 401(k) account is credited with (a) the participant’s contributions; (b) Company’s contributions; (c) Plan earnings; and (d) is charged with an allocation of administrative expenses if any costs are paid by the Plan. Allocations are based on participant earnings or account balances, as defined. Forfeitures of Company matching contributions arising from breaks in service experienced by participants with less than fully vested interests in the Plan shall be applied as promptly as possible to reduce Company matching contributions. Forfeited employer’s contributions of approximately $641,000 and $277,000 were used to offset matching employer contributions and administrative costs paid in 2006 and 2005, respectively. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. Each participant’s ESOP Account is credited with an allocation of Plan earnings. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s account. When a participant terminates employment or otherwise suffers five (5) consecutive breaks in service (fewer than 501 hours of service worked per year), all or a portion of his or her nonvested interest may be forfeited. Shares totaling 15,475 and 23,077 were forfeited in 2006 and 2005, respectively.Proceeds from the sale, approximately $582,000 of 2006 forfeitures and $752,000 of 2005 forfeitures, were used to reduce the employer match contributions and to offset administrative costs. Vesting Participants are immediately vested in their contributions and all investment earnings thereon that have been allocated to their accounts. Participants vest in the Company matching contributions (if any) based on the following: Participant’s Years of Service Vested Percentage Less than 2 None 2 but fewer than 3 20 % 3 but fewer than 4 40 % 4 but fewer than 5 60 % 5 but fewer than 6 80 % 6 years or more 100 % 5 Commerce Bancorp, Inc. 401(k) Retirement Plan Notes to Financial Statements 1. Description of Plan (continued) Loans Participants may borrow funds from the Plan subject toprovisions of the Plan. The loans are secured by the balance in the participant’s account and bear interest at a rate commensurate with local prevailing rates as determined by the Plan administrator. Principal and interest are paid ratably through payroll deductions. Payment of Benefits Benefits are payable upon retirement, death, disability, or termination of employment. Benefits are distributed to the participant or beneficiary in a lump-sum payment as provided in the provisions of the Plan. Included in assets available for benefits are $326,000 and $429,000 at December 31, 2006 and 2005, respectively, which represents amounts due to participants who have requested withdraws. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA. In the event of Plan termination, participants will become 100% vested in any previously unvested Company contributions. Administrative Costs Administrative costs of the Plan are paid by the Company, unless the Company elects to have such costs paid by the Plan. Administrative costs totaling $405,000 and $420,000 were paid by the Company in 2006 and 2005, respectively. For 2006 and 2005, no administrative costs were paid by the Plan. 6 Commerce Bancorp, Inc. 401(k) Retirement Plan Notes to Financial Statements 2. Summary of Significant Accounting Policies New Accounting Pronouncements As of December 31, 2006, the Plan adopted Financial Accounting Standards Board (FASB) Staff Position, FSP AAG INV-1 and Statement of Position No. 94-4-1, Reporting of Fully Benefit Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the “FSP”). The FSP defines the circumstances under which an investment contract is considered fully benefit responsive, and provides guidance with respect to the financial statement presentation and disclosure of fully benefit responsive contracts.
